Citation Nr: 0312160	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-51 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), from July 30, 1993, to 
March 21, 1997; a rating in excess of 50 percent from March 
22, 1997, to August 2, 2002; and a rating in excess of 70 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, that denied a 
rating in excess of 10 percent for PTSD.

During the course of the appeal, the disability rating for 
the veteran's PTSD was increased from 10 percent to 30 
percent, effective from July 30, 1993; from 30 percent to 50 
percent, effective from March 22, 1997; and from 50 percent 
to 70 percent, effective from August 3, 2002.  In his March 
1994 notice of disagreement, the veteran requested a 100 
percent rating.  Accordingly, the claim for an increased 
rating for PTSD remains in appellate status.

The Board denied the veteran's appeal in May 1999.  The 
veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court), which granted a Joint Motion for 
Remand filed by the veteran (appellant) and the Secretary for 
Veterans Affairs.  The Board remanded the case to the RO for 
further development of the evidence in July 2000.

The Board acknowledges that the veteran has recently been 
granted a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
However, a TDIU claim is a matter separate from the 
adjudication of schedular and extraschedular rating claims.  
Even if a TDIU rating is awarded, the veteran is still 
entitled  to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).  
Moreover, the effective date for the veteran's TDIU was 
August 3, 2002.


REMAND

In written argument submitted in December 2002, the veteran's 
representative asserted that VA the Board should obtain the 
records relating to the veteran's award of Social Security 
Administration (SSA) disability benefits.  The Court of 
Appeals for Veterans' Claims has held that the possibility 
that SSA records contained relevant evidence could not be 
foreclosed absent a review of the records.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  Hence, the 
veteran's SSA records must be secured.  

The Board further notes that, during the pendency of the 
veteran's claim, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4).  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).
 
In its October 2002 Supplemental Statement of the Case, much 
new evidence was considered.  This included an August 2002 VA 
examiner's opinion that the veteran had only one psychiatric 
disorder, PTSD, which rendered him unemployable.  However, 
while the prior rating criteria had been previously furnished 
to the veteran, the new evidence was evaluated only under the 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  That is, the 
additional evidence was not considered under the regulations 
in effect prior to November 1996, which include criteria for 
a 100 percent evaluation (1) when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community;  (2) 
where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).  A finding that the 
veteran was unemployable due to PTSD is sufficient for a 
rating of 100 percent under the old criteria.  Johnson v. 
Brown, 7 Vet. App. 95 (1994); 38 C.F.R. § 3.102 (2002).  The 
old rating criteria must be considered for the full pendency 
of the veteran's claim.  Karnas, supra.  The old criteria 
were last considered in adjudication the veteran's claim in 
October 1998; since that time, VA has received a large 
quantity of medical evidence dating from 1995 forward, 
constituting the bulk of the medical evidence received in 
this case.  

The Board also notes that an October 2002 Supplemental 
Statement of the Case recited the provisions of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); § see C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This is the only notice 
the veteran has received of the provisions of the VCAA.  In 
the context of this case, this notice was inadequate to 
ensure the veteran was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In order to satisfy the requirements of the VCAA, the notice 
to the veteran would have to include (but would not be 
limited to) the following: that, for the entire pendency of 
his appeal, evidence meeting the criteria for higher ratings 
for PTSD as in effect prior to November 7, 1996, would 
substantiate his claim; that, for the period from November 7, 
1996, forward, evidence meeting the criteria for higher 
ratings for PTSD under the amended criteria would 
substantiate his claim; and of the allocation of 
responsibilities between himself and VA in obtaining evidence 
to substantiate his claim.

Finally, the Board notes that regulations promulgated by VA 
authorized the Board to conduct certain development, to 
include obtaining medical evidence and providing notice of 
VCAA's duty to notify and assist provisions.  However, the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that 38 C.F.R. § 19.9(a)(2) (authorizing the 
Board to conduct additional development), in the manner that 
it operates in tandem with 38 C.F.R. § 20.1304 (allowing the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver) is contrary 
to the requirement in 38 U.S.C. § 7104(a) that "[a]ll 
questions in a matter which...is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  The Federal Circuit also held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which required the Board "to provide the 
notice required by 38 U.S.C. § 5103(a)" and "not less than 
30 days to respond to the notice," is invalid because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  In light of this recent 
Federal Circuit case, the veteran's claim must be remanded to 
the RO, to obtain the veteran's SSA records, to provide the 
additional notice required by the VCAA, and to conduct any 
additional required evidentiary development that may stem 
from such notice.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  Quartuccio, supra.  

The notice to the veteran should include 
(but need not be limited to) the 
following: that, for the entire pendency 
of his appeal, form July 1993 to the 
present, evidence meeting the criteria 
for higher ratings for PTSD as in effect 
prior to November 7, 1996, would 
substantiate his claim; that, for the 
period from November 7, 1996, forward, 
evidence meeting the criteria for higher 
ratings for PTSD under the amended 
criteria would substantiate his claim; 
and of the allocation of responsibilities 
between himself and VA in obtaining 
evidence to substantiate his claim.

2.  The RO should obtain copies of all 
medical and other records considered by 
the SSA in awarding the veteran benefits, 
along with copies of all SSA decisions.

3.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
30 percent for post-traumatic stress 
disorder (PTSD), from July 30, 1993, to 
March 21, 1997; a rating in excess of 50 
percent from March 22, 1997, to August 2, 
2002; and a rating in excess of 70 
percent thereafter.

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the October 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




